Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Acknowledgments are made that this application claims the priority to the following:

    PNG
    media_image1.png
    115
    397
    media_image1.png
    Greyscale
.
Information Disclosure Statement
The information disclosure statement (IDS), dated 08/01/2022, comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, they have been placed in the application file and the information therein has been considered as to the merits. 
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-2, 8, 13, 17-22, 27 and 61-62, drawn to a method of treating a subject suffering from a condition selected from hypotension, and portal hypertension, comprising orally administering a pharmaceutical composition configured as a tablet or capsule comprising a therapeutically effective amount of terlipressin or a pharmaceutically acceptable salt thereof, wherein if the condition is portal hypertension the tablet or capsule comprises 5-30 mg terlipressin and is administered 1-4 times daily, classified in A61K38/095.
II. Claims 41-42, 44-45, 53 and 58, drawn to an oral dosage form which comprises a therapeutically effective amount of terlipressin, or a pharmaceutically acceptable salt thereof, classified in A61P1/16.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, hypotension or portal hypertension can be treated with commercially available drugs, such as Midodrine etc.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephonic communication with Jason Valentine on 11/29/2022 a provisional election was made to prosecute the invention of group I, claims 1-2, 8, 13, 17-22, 27 and 61-62.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 41-42, 44-45, 53 and 58 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Rejections - 35 USC§ 112(d)

The following is a quotation of 35 U.S.C. 112(d):

(d) REFERENCE IN DEPENDENT FORMS.-Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:

Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2, 13 and 62 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 

To establish whether a claim is properly dependent upon another claim, the claims must refer to a previously presented claim and then specify a further limitation of the subject matter claimed. A dependent claim does not lack compliance with 35 U.S.C. 112, fourth paragraph, simply because there is a question as to (1) the significance of the further limitation added by the dependent claim, or (2) whether the further limitation in fact changes the scope of the dependent claim from that of the claim from which it depends. 
Claim 2 recites ‘tablet or capsule’ administered 1-4 times daily, since claim 2 depends on claim 1, this limitation is applicable to both hypotension and portal hypertension. However, in claim 1, this limitation is restricted to portal hypertension. Therefore, the limitation in claim 2 is broader in scope than that of its corresponding limitation in claim 1.  
Claim 13 recite '5 to 100 mg', which is broader in scope to that of its corresponding amount in claim 1. Accordingly, the dependent claim 13 and its dependent claim 62 do not narrow down the scope of independent claim and in fact dependent claims significantly broaden the scope of its corresponding independent claim. 
Applicant may cancel the claim, or amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 1-2, 8, 13, 17-22, 27 and 61-62 are rejected under 35 U.S.C. 103 as being unpatentable over Salama et al (US 2011/0257095 A1) in view of Rittig et al (Movement Disorders, 1991, Vol.6, No.1, 21-28; see applicants filed IDS dated 08/01/2022), Lebrec (EP1188443A1; see applicants filed IDS dated 08/01/2022) and Bieker (World J Gastroenterol, 2013 Aug 21, 19(31), 5035-5050; see applicants filed IDS dated 08/01/2022).
For claims 1-2, 8, 13, 22 and 61-62:
Salama et al teach a method of treating a subject suffering from hepato-renal syndrome (HRS), bleeding esophageal varices or portal hypertension, which comprises orally administering to the subject a vasopressin analog or a composition comprising a vasopressin analog, wherein the subject suffers from portal hypertension, wherein the vasopressin analog is terlipressin, and is administered once daily or twice or more daily. [See claims 220-230].
Salama et al also teach dosage amounts, which may be administered in a single daily dose, or the total daily dosage may be administered in divided doses of two, three, four, five or six times daily. In some embodiments, the composition is administered at a daily dose of from about 0.01 to about 5000 mg/day, e.g., administered once daily (e.g., in the morning or before bedtime) or twice or more daily (e.g. in the morning and before bedtime). [See 0137 and 0138].
Salama et al also teach advantages of terlipressin as a therapeutic agent in their claimed pharmaceutical compositions, for improved bioavailability, comprises an admixture in solid form of a therapeutically effective amount of a therapeutic agent and at least one salt of a medium chain fatty acid and a hydrophobic medium, e.g. castor oil or glyceryl tricaprylate or a mixture thereof. The pharmaceutical compositions may be encapsulated in a capsule. [See 0006, 0063, 0106, 0116 and Example 37]. 
The differences between Salama et al and instant claims are as follows:
(i) Salama et al does not explicitly disclose dosage amount of 5-30 mg terlipressin;
(ii) Salama et al silent on hypotension.
With regard to (i) of above, though Salam et al teach broad range, such as a daily dose of from about 0.01 to about 5000 mg/day, a skilled person in the art would determine the effective dose through a routine experimentation, and therefore this limitation is an optimizable parameter and is obvious, absent evidence to the contrary. 
With regard to (ii) of above, Ritting et al or Lebrec cure these deficiencies. 
Ritting et al teach effect of glypressin (aka terlipressin) in patients with Parkinsonism and orthostatic hypotension and their data shows the glypressin increased supine blood pressure by approximately 25% and total peripheral resistance by approximately 46%, and reduced heart rate by approximately 13% [see abstract]. 
Lebrec teaches use of terlipressin or its analog for treating hypotension and the administrating amount of terlipressin is between 0.1 and 10 mg [see 0008-0011; claims 1-2 and 11]. 
The purpose of Ritting et al and Lebrec is to show the established utility terlipressin in treating hypotension.  Though these are silent on tablet or capsule forms of drug, but Salama et al teach the solid form of terlipressin. 
For claims 17-18:
The cited properties are associated with the solid form of terlipressin, and therefore, are expected in the teachings of Salama et al. 
For claims 19-21:
Art established the fact that terlipressin useful to treat hypotension. Causes for hypotension can be dehydration, after eating, long-term bed rest, pregnancy etc. So, regardless of root cause of hypotension, in other words the end result of root cause is hypotension, which is known to treat by administering the terlipressin, as evidenced from the above cited art.  
For claim 27:
Biecker teaches propranolol, which is a beta-blocker, in the compositions of terlipressin in treating hypertension [see abstract].
Based on the above established facts from the cited prior art, it appears that all the claimed elements, i.e, applicants terlipressin in solid form and its advantages in the bioavailability, use of terlipressin in treating hypotension, hypertension etc., additional components such as beta-blockers etc., in the compositions/advantages and their use in treating hypotension or hypertension, were known in the prior art, and one skilled person in the art could have combined the elements as claimed by known relationships, with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art.
The motivation to combine the can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose. See MPEP 2144.07. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by taking the advantage of the teaching of the above cited reference and to make the instantly claimed method with a reasonable expectation of success. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDHAKAR KATAKAM whose telephone number is (571)272-9929. The examiner can normally be reached 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUDHAKAR KATAKAM
Primary Examiner
Art Unit 1658



/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658